DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 17 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, claim 7 recites the limitation phrase “plurality of primary pruning reference view images.” The aforementioned limitation is neither defined nor discussed in the specification. This is unclear in reference to what is considered a primary pruning reference view if there are a plurality of primary pruning reference view images.
Regarding claims 8, 17 and 18, claims 8, 17 and 18 also recite the limitation phrase “plurality of primary pruning reference view images.” Therefore, claims 8, 17 and 18 are 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9 , 12, 17 and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Salahieh et al. ("Test Model for Immersive Video", Coding of moving pictures and audio, ISO/IEC JTC 1/SC 9IWG 11, N18470, March 2019, INTERNATIONAL ORGANISATION FOR STANDARDISATION, Geneva, CH.), hereinafter referred to as “Salahieh473.”
Regarding claim 1, Salahieh473 discloses a video encoding method of encoding a multi-view image including one or more basic view images and a plurality of reference view images, the video encoding method comprising (See P. 6, Fig. 2- the Encoder encoding basic views and additional views):
determining a pruning order of the plurality of reference view images (See FIG. 7 - pruning order in a ladder type process of the plurality of additional views. Examiner notes a typographical error on the last sentence on 11 of the reference in which the reference states “[t]his is done in a ladder type process as illustrated in Figure 6,” instead of Figure 7). 
acquiring a plurality of residual reference view images, by pruning the plurality of reference view images based on the one or more basic view images according to the pruning order (See the Section 3.4.2.1, – obtaining a plurality of residual additional views by pruning the plurality of additional view images by re-projecting each depth pixel value of the additional view onto each basic view done in a ladder type process);
encoding the one or more basic view images and the plurality of residual reference view images (See FIGS. 2 and 6 – Encoding the basic views image and residual additional views images generated at the atlas constructor); 
and outputting a bitstream including encoding information of the one or more basic view images and the plurality of residual reference view images (See FIG. 2 outputting the bitstream comprising encoding information of the basic views images and the plurality of residual additional views images).
Regarding claim 7, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Salahieh473 discloses the video encoding method according to claim 1, wherein the acquiring of the plurality of residual reference view images by pruning the plurality of reference view images based on the one or more basic view images according to the pruning order comprises: acquiring a plurality of primary pruning reference view images obtained by removing the overlapping area between the plurality of reference view images and the basic view images from the plurality of reference view images, based on the one or more basic view images (See Section 3.4.2.1, a sample of the additional view is pruned if it is already “covered” by a sample of a previous view (basic or additional) in ladder type process as illustrated in Figure 7 ); and 
acquiring the plurality of residual reference view images by removing an overlapping area between the plurality of primary pruning reference view images according to the pruning order (See Section 3.4.2.1, a sample of the additional view is pruned if it is already “covered” by a sample of a previous view (basic or additional) in ladder type process as illustrated in Figure 7).
Regarding claim 9, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Salahieh473 discloses the video encoding method according to claim 1, wherein the encoding of the one or more basic view images and the plurality of residual reference view images comprises: packing a plurality of distributed valid areas included in the residual reference view images into one valid area (See Section 3.4.2.3 - Packer ); and encoding a residual reference view image including the packed valid area and packing information of the residual reference view (See Figure 2 – the process flow for the TMIV encoder).
Regarding claims 12, 17 and 19, claims 12, 17 and 19 are rejected under the same art and evidentiary limitations as determined for the method of claims 1, 7 and 9.
Examiner submits that it was known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data a by performing the reverse function to the encode. Salahieh473 clearly discloses this in Figure2 which discloses the process flow for the TMIV encoder and decoder.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 8, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh473, in view of Salahieh164 et al. (US20190320164A1), hereinafter referred to as Salahieh164 
Regarding claim 2, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Salahieh473 does not explicitly disclose the video encoding method according to claim 1, wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to a size of an overlapping area between a reference view image and a basic view image.
However, Salahieh164 from the same or similar endeavor of image processing discloses the video encoding method according to claim 1, wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to a size of an overlapping area between a reference view image and a basic view image (See [0043] and [0044] - reordering module 109 re-order the one or more patches from the plurality of views in an order from a relatively largest overlap to a relatively smallest overlap based on the determined overlapped scene coverage information between the plurality of views and the desired synthesized view).
improve synthesis results for synthetic computer generated content by reducing artifacts resulted from sharp transition is depth values when rendering with many virtual cameras (Salahieh164, [0035]).
Regarding claim 4, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Salahieh473 does not explicitly disclose the video encoding method according to claim 1 to wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to image indices of the plurality of reference view images, and wherein each of the image indices is an acquisition order of the plurality of reference view images.
However, Salahieh164 from the same or similar endeavor of image processing discloses the video encoding method according to The video encoding method according to wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to image indices of the plurality of reference view images, and wherein each of the image indices is an acquisition order of the plurality of reference view images (See [0043] and [0063] - indexing of the input views).
The motivation for combining Salahieh473 and Salahieh164 has been discussed in connection with claim 1, above. 
Regarding claim 5, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
the video encoding method according to The video encoding method according to wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to camera parameters of the plurality of reference view images, and wherein the camera parameters comprise a position and/or an angle of a camera. 
However, Salahieh164 from the same or similar endeavor of image processing discloses the video encoding method according to The video encoding method according to wherein the determining of the pruning order of the plurality of reference view images comprises determining the pruning order of the plurality of reference view images according to camera parameters of the plurality of reference view images, and wherein the camera parameters comprise a position and/or an angle of a camera (See [0063] – camera positions).
The motivation for combining Salahieh473 and Salahieh164 has been discussed in connection with claim 1, above. 
Regarding claim 8, Salahieh473 discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Salahieh473 discloses the video encoding method according to claim 7, wherein the acquiring of the plurality of residual reference view images by removing the overlapping area between the plurality of primary pruning reference view images according to the pruning order comprises:
acquiring the plurality of residual reference view images, by removing, from a primary pruning reference view image according to the pruning order, an overlapping area between a primary pruning reference view image according to the pruning order and the primary pruning reference view image of the post-order according to the pruning order. .
 of a post-order nor of a pre-order
However, Salahieh164 from the same or similar endeavor of image processing discloses of a post-order nor of a pre-order  (See [0043] and [0044] - reordering module 109 re-order the one or more patches from the plurality of views in an order from a relatively largest overlap to a relatively smallest overlap based on the determined overlapped scene coverage information between the plurality of views and the desired synthesized view).
The motivation for combining Salahieh473 and Salahieh164 has been discussed in connection with claim 1, above. 
Regarding claims 13, 14 and 18, claims 13, 14 and 18 are rejected under the same art and evidentiary limitations as determined for the method of claims 4, 5 and 8.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Salahieh473 does not explicitly disclose a non-transitory computer-readable recording medium including a bitstream.
However, Salahieh164 from the same or similar endeavor of image processing discloses a non-transitory computer-readable recording medium including a bitstream (See [0072])
The motivation for combining Salahieh473 and Salahieh164 has been discussed in connection with claim 1, above.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh473, in view of Salahieh164, and further in view of Oh (US 20210337243 A1), hereinafter referred to as Oh.
Regarding claim 3, Salahieh473 and Salahieh164 disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Salahieh473 does not explicitly disclose the video encoding method according to claim 2, wherein the size of the overlapping area between the reference view image and the basic view image is determined according to overlapping pixels, between the reference view image and
a warped basic view image obtained by warping the basic view image to the reference view, or a warped reference view image and the basic view image obtained by warping the reference view image to the basic view.
However, Salahieh164 from the same or similar endeavor of image processing discloses the video encoding method according to claim 2, wherein the size of the overlapping area between the reference view image and the basic view image is determined according to overlapping pixels, between the reference view image andPage 2 of 7 U.S. Serial No.: 16/902,059 DOCKET: PA4252-0 a basic view image (See [0043] and [0044] - reordering module 109 re-order the one or more patches from the plurality of views in an order from a relatively largest overlap to a relatively smallest overlap based on the determined overlapped scene coverage information between the plurality of views and the desired synthesized view).
The motivation for combining Salahieh473 and Salahieh164 has been discussed in connection with claim 1, above.
Moreover, Oh from the same or similar endeavor of image processing discloses obtained by warping the basic view image to the reference view, or a warped reference view image and the basic view image obtained by warping the reference view image to the basic view (See [0452] - warping to viewing position B).
Oh, [0453]).
Regarding claim 6, Salahieh473 and Salahieh164 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Salahieh473 discloses the video encoding method according to claim 1, wherein the determining of the pruning order of the plurality of reference view images comprises: acquiring, from the plurality of reference view images, a plurality of first residual reference view images, from which an overlapping area between the plurality of reference view images and the basic view images is removed (See Section 3.4.2.1);
Salahieh473 does not explicitly disclose warping the plurality of first residual view images to a basic view; and determining the pruning order of the plurality of reference view images according to the number of pixels of each of the plurality of warped first residual reference view images.
However, Oh from the same or similar endeavor of image processing discloses warping the plurality of first residual view images to a basic view (See [0452] - warping to viewing position B).
Further, Salahieh164 from the same or similar endeavor of image processing discloses ; and determining the pruning order of the plurality of reference view images according to the number of pixels of each of the plurality of warped first residual reference view images (See [0043] and [0044] - reordering module 109 re-order the one or more patches from the plurality of views in an order from a relatively largest overlap to a relatively smallest overlap based on the determined overlapped scene coverage information between the plurality of views and the desired synthesized view).
The motivation for combining Salahieh473, Salahieh164 and Oh has been discussed in connection with claims 1 and 3, above.
Claims 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh473, in view of Lin et al. (US 20200260102 A1), hereinafter referred to as Lin.
Regarding claim 10, Salahieh473 discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Salahieh473 does not explicitly disclose the video encoding method according to claim 1, wherein the encoding information comprises pruning order information indicating a pruning order of the basic view images and the residual reference view images.
However, Lin from the same or similar endeavor of image processing discloses the video encoding method according to claim 1, wherein the encoding information comprises pruning order information indicating a pruning order of the basic view images and the residual reference view images. (See [0043] )
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Salahieh473 to add the teachings of Lin as above, in order to signal information related to the priority order at the encoder side and derived at the decoder side from a syntax level or header in the video bitstream corresponding to a sequence, view, picture, slice, SPS (sequence parameter set), VPS (video parameter set), APS (adaptation parameter set), CTU (coding tree unit), CTB (coding tree block), LCU (largest coding tree), CU (coding unit), PU (prediction unit), TU (transform unit) level  (Lin, [0043]).
Regarding claim11, Salahieh473 and Lin disclose all the limitations of claim10, and is analyzed as previously discussed with respect to that claim.
Salahieh473 does not explicitly disclose the video encoding method according to The video encoding method according to wherein the pruning order information is included in a frame header, a frame group header and/or a video header, wherein the pruning order information of the frame header is applied to a frame corresponding to the frame header, wherein the pruning order information of the frame group header is applied to all frames of a frame group corresponding to the frame group header, and wherein the pruning order information of the video header is applied to all frames of a video.
However, Lin from the same or similar endeavor of image processing discloses the video encoding method according to The video encoding method according to wherein the pruning order information is included in a frame header, a frame group header and/or a video header, wherein the pruning order information of the frame header is applied to a frame corresponding to the frame header, wherein the pruning order information of the frame group header is applied to all frames of a frame group corresponding to the frame group header, and wherein the pruning order information of the video header is applied to all frames of a video (See [0043]).
The motivation for combining Salahieh473 and Lin has been discussed in connection with claim 10, above.
Regarding claims 15 and 16 clams 15 and 16 are rejected under the same art and evidentiary limitations as determined for the method of claims a0 and 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.